UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-6497



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DUANE MONTRIK BURTON,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (CR-00-105, CA-02-182-7-F)


Submitted:   June 12, 2003                 Decided:   June 19, 2003


Before WIDENER, LUTTIG, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Duane Montrik Burton, Appellant Pro Se.   Michael Gordon James,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Duane Montrik Burton seeks to appeal the district court’s

order denying relief on his motion filed under 28 U.S.C. § 2255

(2000).   The order is not appealable unless a circuit justice or

judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)

(2000).   A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”               28

U.S.C. § 2253(c)(2) (2000).     A prisoner satisfies this standard by

demonstrating    that   reasonable       jurists    would   find    that   his

constitutional   claims   are   debatable     and    that   any    dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 123 S. Ct. 1029, 1040 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir.), cert. denied, 534 U.S. 941 (2001).               We have

independently reviewed the record and conclude that Burton has not

made the requisite showing.     Accordingly, we deny a certificate of

appealability and dismiss the appeal.               We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                     DISMISSED




                                     2